DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 10, 2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

35 USC § 101 Statutory Analysis
The claims do not recite any of the judicial exceptions enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance. Further, the claims do not recite any method of organizing human activity, such as a fundamental economic concept or managing interactions between people. Finally, the claims do not recite a mathematical relationship, formula, or calculation. Thus, the claims are eligible because they do not recite a judicial exception.

Claim rejections - 35 U.S.C. §112(b)

Claims 1-12 and 14-16 are rejected under 35 U.S.C. §112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1, line 5 recites the limitation “the presence of reverberation signal components”. There is insufficient antecedent basis for this limitation in the claim.
Claim 1, lines 5-6 recites the limitation “the amplitude of envelope detected ultrasound signals”. There is insufficient antecedent basis for this limitation in the claim.
Claim 1, line 8 recites the limitation “the transmission of reverberation signals to virtual point sources”. There is insufficient antecedent basis for this limitation in the claim.
Claim 5, line 2 recites the limitation “the presence of reverberation signal components”. There is insufficient antecedent basis for this limitation in the claim.
Claim 8, lines 3-4 recites the limitation “the arrival times and amplitudes of simulated reverberation signal components at the virtual point sources”. There is insufficient antecedent basis for this limitation in the claim.
Claim 11, line 10 recites the limitation “the presence of reverberation signal components”. There is insufficient antecedent basis for this limitation in the claim.
Claim 11, lines 10-11 recites the limitation “the amplitude of the envelopes”. There is insufficient antecedent basis for this limitation in the claim.
Claim 11, lines 12-13 recites the limitation “the transmission of the present reverberation signals to virtual point sources”. There is insufficient antecedent basis for this limitation in the claim.
Claim 14, lines 3-4 recites the limitation “the product of a focused transmit signal matrix and a transmit-receive transformation matrix”. There is insufficient antecedent basis for this limitation in the claim.
Claim 16, line 3 recites the limitation “the axes of their transmit beams”. There is insufficient antecedent basis for this limitation in the claim.
Claims 2-4, 6-7, 9-10, 12 and 15 variously depend from an indefinite base claim.
 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12 and 14-16 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by (U.S. Patent Application Publication No. US 2009/0304246 A1) (hereafter referred to as “Walker”).  
	With regard to claim 1, Walker describes receiving ultrasound echo signals which contain reverberation signal artifacts (see Figure 7, element 724 and refer for example to paragraphs [0166] and [0167]); processing the ultrasound echo signals by envelope detection (refer for example to paragraph [0178]); detecting the presence of reverberation signal components in the ultrasound echo signals from the amplitude of envelope detected ultrasound signals (refer for example to paragraphs [0121] and [0124]); estimating time delays and amplitudes for reverberation signal correction from a simulation of the transmission of reverberation signals to virtual point sources (refer for example to paragraphs [0143], [0144] and [0185]); combining a plurality of A-lines of the ultrasound echo signals using the estimated time delays and amplitudes to reduce reverberation signal components in the combined A-lines (refer for example to paragraphs [051], [0128], [0131], [0135], [0137], [0138], [0166], [0167] and [0196]); and forming an ultrasound image using the combined A-lines (see Figure 7, element 736 and refer for example to paragraph [0168]).  
As to claim 2, Walker describes wherein receiving ultrasound echo signals further comprises transmitting a plurality of transmit events and receiving a plurality of multilines in response to each transmit beam (see Figure 7 and refer for example to paragraphs [0166] through [0168]).
In regard to claim 3, Walker describes wherein combining a plurality of A-lines further comprises combining a plurality of multilines from a plurality of transmit events (see Figure 7 and refer for example to paragraphs [0166] through [0168]).
With regard to claim 4, Walker describes wherein combining a plurality of multilines further comprises combining a plurality of multilines using time delays which refocus the multilines with respect to each other (refer for example to paragraphs [0143]-[0144], [0166] through [0168], and [0185]).
As to claim 5, Walker describes wherein detecting the presence of reverberation signals further comprises identifying ultrasound signal pixel amplitudes which are larger than a certain threshold and at least two standard deviations greater than surrounding pixels (refer for example to paragraphs [0121] and [0124]).
In regard to claim 6, Walker describes wherein the virtual point sources are located at focal depths of transmitted or received ultrasound beams (refer for example to paragraph [0167]). 
With regard to claim 7, Walker describes wherein estimating time delays and amplitudes for reverberations signal correction further comprises estimating reverberation signal components from the received echo signals (refer for example to paragraphs [0143], [0144] and [0185]).
As to claim 8, Walker describes wherein the virtual point sources are located at focal depths of transmitted or received ultrasound beams (refer for example to paragraph [0167]); and wherein the time delays and amplitudes are estimates from the arrival times and amplitudes of simulated reverberation signal components at the virtual point sources (refer for example to paragraphs [0143], [0144] and [0185]). 
In regard to claim 9, Walker describes wherein combining a plurality of A-lines of the ultrasound echo signals using the estimated time delays and amplitudes to reduce reverberation signal components further comprises subtracting estimated reverberation signal components from the received ultrasound echo signals (refer for example to paragraphs [051], [0128], [0131], [0135], [0137], [0138], [0166], [0167] and [0196]).
With regard to claim 10, Walker describes wherein combining a plurality of A-lines further comprises combining a plurality of A-lines using refocusing delays to estimate A-lines containing reverberation artifacts (refer for example to paragraphs [051], [0128], [0131], [0135], [0137], [0138], [0166], [0167] and [0196]).
As to claim 11, Walker describes multiline processors arranged to provide a plurality of A-lines by at least partially beamforming a plurality of received ultrasound echo signals which contain reverberation signal artifacts (see Figure 7, element 724 and refer for example to paragraphs [0166] and [0167]); an envelope detector responsive to the plurality of A-lines and arranged to detect an envelope of each A-line, wherein each envelope detection includes an envelope amplitude detection (refer for example to paragraph [0178]); and a reverberation signal processor coupled to the envelope detector and arranged to detect the presence of reverberation signal components in the ultrasound echo signals (refer for example to paragraphs [0121] and [0124]) from the amplitude of the envelopes, and to estimate time delays and amplitudes for reverberation signal correction from a simulation of the transmission of the present reverberation signals to virtual point sources (refer for example to paragraphs [0143], [0144] and [0185]).  
In regard to claim 12, Walker describes further comprising a combiner coupled to both the multiline processors and the reverberation signal processor and arranged to combine the plurality of A-lines of the ultrasound echo signals using the estimated time delays and amplitudes to reduce reverberation signal components in the combined A-lines (refer for example to paragraphs [051], [0128], [0131], [0135], [0137], [0138], [0166], [0167] and [0196]); and an image processor arranged to form an ultrasound image using the combined A-lines (see Figure 7, element 736 and refer for example to paragraph [0168]).
With regard to claim 14, Walker describes wherein the reverberation signal processor is arranged to estimate time delays and amplitudes for reverberation signal correction by further calculating the product of a focused transmit signal matrix and a transmit-receive transformation matrix (refer to paragraphs [0129] through [0131]). 
As to claim 15, Walker describes wherein the reverberation signal processor is arranged to estimate time delays and amplitudes for reverberation signal correction by further calculating an inverse Fourier transform of a complex reverberation wavefront matrix (refer for example to paragraphs [0129] through [0131], [0143]-[0144], [0166] through [0168], and [0185]).
In regard to claim 16, Walker describes wherein the image processor is arranged to form an ultrasound image by forming an image from a plurality of multilines which have been refocused as a function of the axes of their transmit beams (see Figure 7, element 736 and refer for example to paragraph [0168]).



Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kanda, Hwang, Mehi, Tateyama, Angelsen, Yamamoto, Hirama, Lee, Mine, Kim Taniguchi and Sumi all disclose systems similar to applicant’s claimed invention.  





Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jose L. Couso whose telephone number is (571) 272-7388. The examiner can normally be reached on Monday through Thursday from 4:30am to 3:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella, can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/JOSE L COUSO/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        
November 8, 2021